Title: To John Adams from Charles Chauncy, 27 January 1801
From: Chauncy, Charles
To: Adams, John



Sir
New Haven, Jany 27th. AD 1801—

Should the present Judiciary Bill, under Consideration of Congress, pass into a Law; and an appointment of a Judge or Judges, be made, if in this State, Permit me Sir, to ask to be considered as a Candidate, if not inconsistent with other arrangments; and, if my Qualifications & Character, shall be found suitable to the important Betrustment, to be indebted to Your Goodness, for A Nomination, and appointment. My faithfulness in Business, and the manner, in which I have conducted, in the important & Confidential Betrustments, with which I have been honoured, the Members of Congress, from this State can inform, if any Testemonials shall be thought necessary. I can say nothing for myself, except that my Life, has been diligently spent; as a Student, an Advocate; and a Judge; & I hope to acceptances—I am Sir, with the highest / Consideration & Respect,— / Your Obt humble Servant,
Charles Chauncey